DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 8 February 2022 fails to place the application in condition for allowance. 
Claims 1-12 are currently pending and under examination.

Status of Rejections
The rejection of claims 1-12 under 35 U.S.C. 103(a) are herein maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yorita et al (US 2004/0248421 A1) in view of Hormes et al (Nuclear Instruments and Methods in Physics Research B 199 (2003) 332–341), Dietrich et al (Mechanical Engineering, Col. 30, Issie 1-4, 1996 p. 497-504), and Sagara et al (US 5,997,377).
As to claims 1 and 7, Yorita discloses a process for manufacturing a mould comprising the following steps:
	a) providing a first substrate with removed zones (Fig, 1B #13) and d) and e) providing and joining  a second substrate having at least one conductive layer on a surface of the second substrate (#11 [0016] ) therein to form at least one cavity the sidewalls and the bottom occupied by the conductive layer of which form said mould (See Fig. 1D).
	Yorita discloses the method is a LIGA process to form metal microstructures (Title [0003]) and wherein an entirety of a top surface of the conductive layer is comprised of a first portion and a second portion (See Fig. 1 each separate portions in contact and not in contact with 
	Yorita fails to explicitly disclose material used in forming a first substrate in accordance with steps a, b, c, and f.
	Hormes discloses using Foturan, a photoetchable glass, for use as a resist material in a LIGA process (Abstract pg. 336 col. 2 1st full paragraph). Hormes cites to Dietrich in discloses fabrication of Foturan, particularly:
	 a) providing a first substrate made of photosensitive glass of thickness of at least equal to the height of the mould (See Fig. 1 Dietrich)
	b) illuminating said first substrate with UV rays through a mask having windows which correspond to a depression of the mould in order to create illuminated zones  (Fig. 1 step 1 Dietrich)
	c) carrying out a heat treatment on the first substrate obtained in step b) in order to crystallize the illuminated zones and (Fig. 1 Step 2 Dietrich)
	f) removing the illuminated and crystallized zones of the first substrate so as to uncover the conductive layer, in order to form at least one cavity sidewalls of the cavity and a bottom of the cavity formed by the conductive layer form said mould.(Fig. 1 step 3 Dietrich), carried out by chemical etching (as required by instant claim 7 Dietrich section 3.1.3).
	Dietrich further states the Foturan may be bonded to another substrate (Fig. 1 step 4 Dietrich) and further be subjected to electroplating (Section 4.3) and very stable for subsequent processes and applications (p. 503 col 1 2nd to last pargraph). 
	Sagara discloses exposing a photosensitive glass through a masking pattern (Abstract Fig. 2A) to create crystallized and uncrystallized zones (Abstract) bonding the photosensitive glass to 
	Therefore, it would have been obvious to one of ordinary skill in the art to have exchanged the resist layer of Yorita and used Foturan and the associated method steps a-c an f of processing Foturan as taught by Hormes and Dietrich becauase Hormes explicitly cites the material is suitable for the intended use as a resist material in LIGA processes which yields a predictable result of providing a pattern upon which to electrodeposit into in providing the metal microstructures of Yorita, (citation above, se MPEP 2144.07 and 2143 B) where the use of the Foturan allows for formation of high aspect ratio microstrucutes, and able to be applied in corrosive or high temperature environments, provides transparency, high Young’s modulus, and good thermal and electrical insulation (Dietrich Abstract, Hormes pg. 336 col. 2 1st full paragraph). Thus, upon application of the photosensitive glass, the cavity sidewalls of the cavity and a bottom of the cavity formed by the conductive layer form said mould.
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the crystallized zones after joining the first and second substrates as taught by Sagara in themethod of Yorita, as modified by Hormes and Dietrich, because such modification amount to an obvious exchange of method steps selected from a selected number of options, i.e. removing the crystallized zones either before or after joining the first substrate to the second substrate, which provided the expected and predictable result of forming the patterns on the second substrate to form the mold. See MPEP 2143 E and 2144.04 VI C.

	Alternatively, Dietrich discloses direct bonding of photosensitive glass directly to a substrate (pg. 503 Section 4.1 diffusion bonding).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used diffusion bonding and provided a direct contact between the second portion and a bottom surface of the first substrate of the photoetchable glass as taught by Dietrich in the method of Yorita, as modified by Hormes, Dietrich, and Sagara, because it provides an advantage that it does not require additional material between the layers (Dietrich section 4.1).

As to claim 2, Yorita further discloses wherein the second substrate is based on silicon ([0016] “substrate made of Si…”).

As to claim 3, Yorita further discloses using titanium as the conductive layer via deposition ([0016]).

As to claim 8, Yorita further discloses a plurality of moulds are produced ont eh same first substrate (See multiple openings in Fig. 1).
As to claim 9, Yorita discloses a process for manufacturing a mould comprising the following steps:
	a) providing a first substrate with removed zones (Fig, 1B #13) and d) and e) providing and joining  a second substrate having at least one conductive layer on a surface of the second substrate (#11 [0016] ) therein to form at least one cavity the sidewalls and the bottom occupied by the conductive layer of which form said mould (See Fig. 1D)
	h) filling the mould with a metal by galvanic growth from the conductive layer in order to form said micromechanical part (Yorita Fig. 1E)
	i) releasing the micromechanical part obtained in step h) from its mould (Yorita Fig. 1G).
	Yorita discloses the method is a LIGA process to form metal microstructures (Title [0003]).
	Yorita fails to explicitly disclose material used in forming a first substrate in accordance with steps a, b, c, and f.
	Hormes discloses using Foturan, a photoetchable glass, for use as a resist material in a LIGA process (Abstract pg. 336 col. 2 1st full paragraph). Hormes cites to Dietrich in discloses fabrication of Foturan, particularly:
	 a) providing a first substrate made of photosensitive glass of thickness of at least equal to the height of the mould (See Fig. 1 Dietrich)
	b) illuminating said first substrate with UV rays through a mask having windows which correspond to a depression of the mould in order to create illuminated zones  (Fig. 1 step 1 Dietrich)
	c) carrying out a heat treatment on the first substrate obtained in step b) in order to crystallize the illuminated zones and (Fig. 1 Step 2 Dietrich)

	Dietrich further states the Foturan may be bonded to another substrate (Fig. 1 step 4 Dietrich) and further be subjected to electroplating (Section 4.3) and very stable for subsequent processes and applications (p. 503 col 1 2nd to last pargraph). 
	Sagara discloses exposing a photosensitive glass through a masking pattern (Abstract Fig. 2A) to create crystallized and uncrystallized zones (Abstract) bonding the photosensitive glass to a second substrate (Fig. 2b) and subsequently removing the crystallized zones after joining the photosensitive substrate to the second substrate (Fig. 2d Abstract “removing a crystallized exposed portion by an etching treatment”).	
	Therefore, it would have been obvious to one of ordinary skill in the art to have exchanged the resist layer of Yorita and used Foturan and the associated method steps a-c an f of processing Foturan as taught by Hormes and Dietrich becauase Hormes explicitly cites the material is suitable for the intended use as a resist material in LIGA processes which yields a predictable result of providing a pattern upon which to electrodeposit into in providing the metal microstructures of Yorita, (citation above, se MPEP 2144.07 and 2143 B) where the use of the Foturan allows for formation of high aspect ratio microstrucutes, and able to be applied in corrosive or high temperature environments, provides transparency, high Young’s modulus, and good thermal and electrical insulation (Dietrich Abstract, Hormes pg. 336 col. 2 1st full paragraph). Thus, upon application of the photosensitive glass, the cavity sidewalls of the cavity and a bottom of the cavity formed by the conductive layer form said mould.

	As to the limitation “the first portion of the conductive layer forms the bottom of the cavity and remains as the bottom of the cavity after the mould is filled with metal and the second portion of the conductive layerremains in contact with a bottom surface of the first substrate after the mould is filled with the metal.”,Yorita discloses using a photosenstivie layer 12 to bond the pattern forming layer and the substrate thus having a second portion of the conductive layer in “indirect contact” with the bottom surface of the first substrate and providing the first portion of the conductive layer as the bottom of the cavity which remains after deposition with a metal. See Fig. 1E which shows the remains after deposition.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yorita, as modified by Hormes, Deitrich, and Sagara, as applied to claims 1 and 10 above, and further in view of Cordes et al (US 2016/0113119 A1) OR Bellman et al (US 2016/0128202 A1).
As to claims 4-6, Yorita, as modified by Hormes, Deitrich, and Sagara, disclose using a photosensitive polymer to solder via a resist layer the first and second substrates together (Fig. 1 #12) and removing the resist layer uncovered in the cavity after removal of the resin/glass layer 
	Cordes discloses bonding a glass substrate ([0002] “glass interposers” , [0010] among other passages), to a second substrate (Fig. 4 #410) via an adhesive layer (equivalent to the claimed resist layer #412) which is removed at the bottom of the via to expose the conductive layer to undergo plating ([0021] Fig. 4c/5a) with further removal of the second substrate (Fig. 4e and 5d). Bellman further disclose bonding a glass substrate (#110 [0024] “glass”) to a second substrate with a conductive layer thereon (#s 100-108 where 108 is the seed layer) via a “surface modification layer” (#114 equivalent to the resist layer claimed currently) which is further removed at the bottom of the via to expose the seed layer to enable plating (Fig. 3C [0029]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a bonding layer of Cordes or a surface modification layer as taught by Bellmann in the method and apparatus of Yorita, as modified by Hormes, Deitrich, and Sagara, because they are recognized materials for use with bonding a glass substrate to a second substrate thus provide the predictable result of temporarily bonding two substrate to enable filling of cavities in a first substrate (See MPEP 2143 B and 2144.07) where the surface modification layer of Bellmann has the advantage of enable to withstand processing conditions but able to be broken after processing without damaging either substrate ([0025 Bellmann).


As to claim 10, Yorita discloses a mult-mould plate intended to manufacture at least one micromechanical part by electroplating whereit comprises a first substrate with removed zones (Fig, 1B #13) ad d) and a second substrate with  at least one conductive layer provided between 
	Yorita discloses the method is a LIGA process to form metal microstructures (Title [0003]).
	Yorita fails to explicitly disclose material used in forming a first substrate in accordance with steps a, b, c, and f.
	Hormes discloses using Foturan, a photoetchable glass, for use as a resist material in a LIGA process (Abstract pg. 336 col. 2 1st full paragraph). Hormes cites to Dietrich in discloses fabrication of Foturan, particularly:
	 a) providing a first substrate made of photosensitive glass of thickness of at least equal to the height of the mould (See Fig. 1 Dietrich)
	b) illuminating said first substrate with UV rays through a mask having windows which correspond to the depression of the mould in order to create illuminated zones  (Fig. 1 step 1 Dietrich)
	c) carrying out a heat treatment on the first substrate obtained in step b) in order to crystallize the illuminated zones and (Fig. 1 Step 2 Dietrich)
	f) removing the illuminated and crystallized zones of the first substrate so as to uncover the conductive layer, in order to form at least one cavity the sidewalls of which and the bottom 
	Dietrich further states the Foturan may be bonded to another substrate (Fig. 1 step 4 Dietrich) and further be subjected to electroplating (Section 4.3) and very stable for subsequent processes and applications (p. 503 col 1 2nd to last pargraph).
	Sagara discloses exposing a photosensitive glass through a masking pattern (Abstract Fig. 2A) to create crystallized and uncrystallized zones (Abstract) bonding the photosensitive glass to a second substrate (Fig. 2b) and subsequently removing the crystallized zones after joining the photosensitive substrate to the second substrate (Fig. 2d Abstract “removing a crystallized exposed portion by an etching treatment”).	
	Therefore, it would have been obvious to one of ordinary skill in the art to have exchanged the resist layer of Yorita and used Foturan and the associated method steps a-c an f of processing Foturan as taught by Hormes and Dietrich becauase Hormes explicitly cites the material is suitable for the intended use as a resist material in LIGA processes which yields a predictable result of providing a pattern upon which to electrodeposit into in providing the metal microstructures of Yorita, (citation above, se MPEP 2144.07 and 2143 B) where the use of the Foturan allows for formation of high aspect ratio microstrucutes, and able to be applied in corrosive or high temperature environments, provides transparency, high Young’s modulus, and good thermal and electrical insulation (Dietrich Abstract, Hormes pg. 336 col. 2 1st full paragraph).
	Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed the crystallized zones after joining the first and second substrates to form theh mold as taught by Sagara in themethod of Yorita, as modified by Hormes 
	Yorita, as modified by Hormes and Deitrich, disclose using a photosensitive polymer to solder via a resist layer the first and second substrates together (Fig. 1 #12) and removing the resist layer uncovered in the cavity after removal of the resin/glass layer (Fig. 1 #1C [0024]). Yorita, as modified by Hormes and Deitrich, fail to explicitly disclose the suitability of the layer to solder a glass substrate to a second substrate.
	Cordes discloses bonding a glass substrate ([0002] “glass interposers” , [0010] among other passages), to a second substrate (Fig. 4 #410) via an adhesive layer (equivalent to the claimed resist layer #412) which is removed at the bottom of the via to expose the conductive layer to undergo plating ([0021] Fig. 4c/5a) with further removal of the second substrate (Fig. 4e and 5d). Bellman further disclose bonding a glass substrate (#110 [0024] “glass”) to a second substrate with a conductive layer thereon (#s 100-108 where 108 is the seed layer) via a “surface modification layer” (#114 equivalent to the resist layer claimed currently) which is further removed at the bottom of the via to expose the seed layer to enable plating (Fig. 3C [0029]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a bonding layer of Cordes or a surface modification layer as taught by Bellmann in the method and apparatus of Yorita, as modified by Hormes and Deitrich, because they are recognized materials for use with bonding a glass substrate to a second substrate thus provide the predictable result of temporarily bonding two substrate to enable 
	Note the amended rectitation of “after the second substrate is securely fastened to the first substrate and after...” is drawn towards a product by process claimed limitation and thus does not further limit the product as claimed in accordance with MPEP 2113.

As to claim 11, Yorita further discloses wherein the second substrate is based on silicon ([0016] “substrate made of Si…”).

As to claim 12, Yorita further discloses using titanium as the conductive layer via deposition ([0016]).
Response to Arguments
Applicant's arguments filed 8 February 2020 have been fully considered but they are not persuasive.
Applicant provides a summary of the claims and rejection as presented on pgs. 7-8 of the response.
In response to Applicant’s argument toward Yorita in which Applicant argues the photosensitive layer 12a is removed thus leaving conductive layer 11 at the bottom of the cavity. It is not clear what Applicant is arguing because the claims require the conductive layer to be at the bottom of the cavity, as well as in contact with the bottom surface of the first substrate, which it is via indirect contact through 12a, or upon combination direct contact as discussed above. Therefore the argument towards Yorita is not persuasive as presented.
In response to Applicant’s argument towards Cordes with respect to claim 10 mirrors those with respect to Yorita, seemingly conceding that the conductive layer is at the bottom of the recess thus reciting the first portion, and further stating the second portion is in contact via the adhesive layer.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that there is no motivation to keep the layer 12a tat the bottom of the cavity. However, such modification or suggestion is not asserted in the instant rejection thus the argument is moot.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795